Citation Nr: 1200302	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for degenerative disc disease of the cervical spine, status post discectomy.

2.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the right shoulder.

3.  Entitlement to an initial rating higher than 10 percent for cervical radiculopathy of the left upper extremity.

4.  Entitlement to an initial rating higher than 10 percent for cervical radiculopathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1994.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2006 rating decision, the RO confirmed and continued the 30 percent rating for the degenerative disc disease affecting the cervical segment of the Veteran's spine, status post discectomy.  The RO also confirmed and continued a 20 percent rating for the degenerative joint disease affecting his right shoulder.  As well, the RO denied service connection for right and left arm (i.e., bilateral) nerve damage, right and left shoulder nerve damage, and right and left hand carpal tunnel syndrome.  In January 2007, in response, the Veteran disagreed with that decision, requesting reconsideration of his claims based on an inadequate VA examination and reevaluation of his disabilities.  

In a March 2007 deferred rating, the RO determined that reconsideration of his claims was warranted.  And in a July 2007 rating decision, the RO granted service connection for cervical radiculopathy of his right and left upper extremities, with each upper extremity separately evaluated as 10-percent disabling retroactively effective from January 19, 2007.  Also in that March 2007 rating decision, the RO confirmed and continued the existing 30 and 20 percent ratings for his cervical spine and right shoulder disorders.  He disagreed with that decision, including by filing a timely substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of these claims to the Board.  38 C.F.R. § 20.200.

The January 2009 statement of the case (SOC) included the issues of entitlement to service connection for left and right hand carpal tunnel syndrome, and since then, in another VA Form 9 dated and received in December 2010, he reiterated the claims he was appealing.

More recently in June 2011, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.  He clarified the claims he his appealing, and they are as listed.  Also during the hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran has degenerative disc disease (DDD) of his cervical spine, so intervertebral disc syndrome (IVDS).

2.  His cervical spine disability causes some limitation of motion of this segment of his spine; there is pain on motion, recurrent flare-ups of this pain, and one reported incapacitating episode lasting a month; but this disability does not result in unfavorable ankylosis of his entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, requiring bed rest prescribed by a physician.

3.  The degenerative joint disease (DJD), i.e., arthritis, affecting his right shoulder is symptomatic and also causes some limitation of motion of his right arm, but it does not result in limitation of motion of this arm to midway between his side and shoulder level nor is there right scapulohumeral ankylosis or humerus impairment.

4.  The cervical radiculopathy of the left upper extremity is manifested by absent reflexes other than at the brachioradialis; but overall, the cervical radiculopathy does not result in moderate incomplete paralysis of the left upper extremity.

5.  The cervical radiculopathy of the right upper extremity also is manifested by absent reflexes other than at the brachioradialis, also decreased light touch sensation, and some decreased motor strength; but overall, the cervical radiculopathy does not result in moderate incomplete paralysis of the right upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a schedular rating higher than 30 percent for the degenerative disc disease of the cervical spine, status post discectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2011). 

2.  The criteria are not met for a schedular rating higher than 20 percent for the degenerative joint disease of the right shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5200-03 (2011).

3.  The criteria are not met for an initial rating higher than 10 percent for the cervical radiculopathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2011).

4.  The criteria also are not met for an initial rating higher than 10 percent for the cervical radiculopathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in fully developing their claims. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran was provided a VCAA notice letter in May 2006 informing him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Also keep in mind that his claims for higher initial ratings for the cervical radiculopathy in his upper extremities arose in the context of him trying to establish his underlying entitlement to service connection for nerve damage of his arms.  So his appeal of these claims concerns a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  

Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  Here, the RO subsequently reconsidered and readjudicated the Veteran's claims in the July 2007 rating decision, again in the January 2009 SOC, and yet again in a November 2010 supplemental SOC (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to rectify ("cure") a timing defect).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this additional review preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim). 

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records identified as potentially relevant.  He was also afforded VA medical examinations to determine the severity of his disabilities, and the results and findings of those examinations provide the information needed to address the applicable rating criteria.  So additional examinations are not needed.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that no further development is needed to meet the VCAA requirements. 

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disabilities, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Cervical Spine Disability

As reason or justification for assigning a higher rating for this disability, the Veteran cites several symptoms.  He testified during his June 2011 hearing before the Board that he has constant pain in his neck, decreased range of motion, and daily muscle spasms (though relatively minor).  He also pointed out that he had had surgery in years past, referring to the discectomy, and that he has been told by his doctors that he likely will need more surgery in the future.  In other testimony during his hearing, he said headaches are a big problem, which might be of the migraines variety, and that he has received various modalities of treatment, e.g., physical therapy and massage, anti-inflammatory medication, ice and heat packs, and rest (having to sit down whenever his symptoms are most prevalent).

This disability is presently rated as 30-percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, codified at 38 C.F.R. § 4.71a, DCs 5235-5242.  Pursuant to this General Rating Formula, a 30 percent rating is assigned either when forward flexion of the cervical spine is 15 degrees or less or with favorable ankylosis of the entire cervical spine.  A higher 40 percent rating requires unfavorable ankylosis of the entire cervical spine, and an even higher 100 percent rating requires unfavorable ankylosis of the entire spine (that is, when also considering the adjacent thoracic and lumbar (thoracolumbar) segment).  Id. 



For VA compensation purposes, normal forward flexion of the cervical spine is from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V. 

As the Veteran suffers from degenerative disc disease of his cervical spine, it is permissible to also evaluate his disability under the Formula for Rating IVDS based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  The Board shall apply whichever formula results in a higher evaluation.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

VA must also analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. 4.59 is not limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 

As already alluded to, service connection also has been granted during the pendency of this appeal for radiculopathy of the right and left upper extremities associated with this cervical spine disability.  And the Veteran has separate 10 percent ratings for this additional disability, for each upper extremity.

In September 2006, the Veteran had a VA spine examination.  He described constant neck pain that flared-up twice per week, lasting 2 days, along with neck stiffness and fatigue.  His cervical problem caused difficulty in performing overhead activities and looking up.  It affected his job as a private investigator, slowing him down, but he was able to perform his duties.  He indicated that he had lost two days of work in the past 12 months due to the condition, and he denied any periods of incapacitation due to neck pain.  Range of motion testing revealed limitation of motion in all planes, more substantially in extension, rotation, and flexion, with reports of pain in all movements.  There was mild functional impairment on flare-ups and mild-to-moderate functional impairment on repetitive use, manifested by pain.  An MRI of the cervical spine showed bilateral foraminal stenosis, severe at left C5-6; an anterior cervical discectomy and fusion at C6-7.  The pertinent diagnosis was:  chronic neck strain, secondary to degenerative disk disease of the cervical spine at the level of C5-6 and C6-7, status post cervical spine fusion and residuals of radiculopathy bilateral upper extremities found.  


During a May 2007 VA medical examination, the Veteran reported chronic neck pain aggravated by an April 2007 motor vehicle accident whiplash injury.  He had increased neck pain, stiffness, and spasms, along with fatigue and decreased motion of the neck.  He had weekly flare-ups that were described as moderate lasting for hours.  He reported 32 weeks of incapacitation, not being able to work.  The objective findings revealed cervical spasms, guarding, pain on motion, and tenderness.  Range of motion studies showed substantial limitation of motion in all planes, with pain and additional loss of motion on repetitive use.  The diagnoses were:  bilateral foraminal stenosis most severe on the left at the level of C5-6; anterior cervical discectomy and fusion at C6-7 with adequate capacity in the canal.  It was reported that he was self employed as a private investigator, and that he had to cut back substantially due to neck and shoulder problems.  The effects on daily activities were described as preventive to mild. 

In an April 2008 private medical examination report, the Veteran's continued neck pain was noted, and pain on motion of the neck was shown on examination.  The diagnoses included cericalgia, cervical radiculopathy, cervical spondylosis, and cervical spinal canal stenosis. 

During an October 2010 VA medical examination of the cervical spine, the Veteran reported constant daily neck pain.  Flare-ups of neck pain were described as severe, that occurred every 2 to 3 weeks, and lasted between 2 and 4 weeks.  Additional limitation or functional impairment during flare-up was described as severe.  A history of fatigue, decreased motion, stiffness, and pain was described as mild to moderate.  He reported one incapacitating episode that lasted a month.  The physical examination revealed no cervical spine ankylosis.  No objective abnormalities of the cervical sacrospinalis were reported, to include spasms or pain with motion.  Range of motion studies showed that flexion was 0 to 40 degrees; extension was from 0 to 30 degrees; left and right lateral flexion were from 0 to 30 degrees; left lateral rotation was from 0 to 60 degrees; and right lateral flexion was from 0 to 45 degrees.  It was confirmed there was objective evidence of pain on motion and pain on repetitive motion.  There were no additional limitations after three repititions of range of motion, however.  The Veteran reportedly had retired from employment in 2009.  The diagnosis was degenerative disease and remote surgery of cervical spine with radiculopathy of the upper extremities.  

Although there is no disputing the Veteran has substantial cervical spine disability, it has not been shown that he has sufficient functional or other impairment to warrant assigning a higher 40 percent rating under the General Rating Formula because he does not have unfavorable ankylosis of his entire cervical spine.  38 C.F.R. § 4.71, DC 5235-5242.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to Diagnostic Codes 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Note (5) to Diagnostic Codes 5235-5242 further indicates that fixation of a spinal segment in the neutral position (zero degrees) always represents favorable, as opposed to unfavorable, ankylosis.  While it is clearly apparent the Veteran has restriction of motion of his neck in all directions, it simply cannot be said this restriction is so severe as to be tantamount to ankylosis.

The entirety of the record is absent for any evidence of cervical ankylosis, as most recently acknowledged in the October 2010 VA spine examination report.  Further, a 40 percent rating also is unavailable under the Formula for Rating IVDS based on Incapacitating Episodes.  In May 2007, the Veteran reported 32 weeks of incapacitating episodes of cervical pathology, but by the October 2010 VA examination, just one episode lasting a month was reported.  This is one reported incapacitating episode of IVDS, as opposed to episodes, which is plural, as referenced in the Formula for Rating IVDS.  Further, there is also no evidence, medical or otherwise, VA or private, that bed rest has been prescribed by a physician for the cervical disability.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

Electing to remain in bed at one's discretion, no matter how sincere, is not the same as or equivalent to the requirement of doctor-prescribed bed rest.

Also, the Veteran does not have additional disability or functional loss due to pain, weakness, fatigability, or incoordination on account of his cervical spine disability, at least to the point of warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.  Recently during an examination, it was reported that no additional loss of motion was observed after three repetitions.  A rating higher than 30 percent is not warranted, therefore, because it has not been shown that any of these factors result in additional disability over and above that already contemplated by his existing 30 percent rating.  Also, his cervical disability has never been more than 30-percent disabling since filing his claim back in April 2006, so the Board cannot "stage" this rating either.  Hart, supra.  

The Board has considered the Veteran's statements that his cervical spine disability is worse than reflected by the current rating.  He is competent to report symptoms (e.g., pain, etc.) because this requires only his personal knowledge, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is not, however, competent to identify a specific level of disability in relation to the applicable rating criteria in the DCs that have been mentioned.  As an example, determining whether his cervical spine is ankylosed is a medical, not lay, determination.  And the medical evidence thus far has concluded rather unequivocally that he does not, although, when considering the extent of his pain, he has perhaps what amounts to severe limitation of motion of his cervical spine.  But even severe limitation of motion when considering his pain is not tantamount to or the functional equivalent of ankylosis.  So, at least in this instance, the medical records indicating he does not have ankylosis are more probative than his subjective written and oral testimony.

For these reasons and bases, the preponderance of the evidence is against the claim for a rating higher than 30 percent for the cervical spine disability.  As such, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Degenerative Joint Disease (Arthritis) of the Right Shoulder

As reason or justification for rating this disability higher, the Veteran contends that the arthritis causes pain in this shoulder - especially if he sleeps on it, and resultantly limits his ability to raise this arm, so causes limitation of motion.  He also says there is a grinding sensation in this shoulder, that he has a protruding shoulder blade, and that he cannot do housework - citing, as an example, his need for help when he replaced a sink in his house.  See the transcript of his June 2011 hearing testimony before the Board.

In the past the Veteran's right shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, as bursitis.  It is now rated under Diagnostic Code 5003, however, as degenerative arthritis (hypertrophic or osteoarthritis).  And, in any event, both bursitis and degenerative arthritis are rated based on the extent they cause limitation of motion.  The appropriate diagnostic code for the specific joint or joints involved is DC 5201 since it concerns limitation of motion of the arm and shoulder.  Records, including the Veteran's STRs, show he is right hand and arm dominant, so this is his major upper extremity.  

Under DC 5201, a 20 percent rating is assigned if the range of motion of the major arm is limited to the shoulder level (i.e., to 90 degrees); a 30 percent rating is assigned if the range of motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees); and a 40 percent rating is assigned if the range of motion of the major arm is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.  According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation is from 0 to 90 degrees.


Another possible diagnostic code for rating shoulder disabilities is DC 5200.  When there is favorable ankylosis of the scapulohumeral articulation, abduction to 60 degrees, and the Veteran can reach his mouth and head, a 30 percent rating is warranted for the major upper extremity.

Also, under DC 5202 for other impairment of the humerus, a 30 percent rating is assigned if there is malunion of the humerus with marked deformity or if there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned for fibrous union of the humerus.  A 60 percent rating is assigned for nonunion of humerus (false flail joint).  And an 80 percent rating is assigned for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.

The Veteran was provided a VA medical examination in September 2006, and he complained of worsening moderate-to-severe pain in his shoulder, flare-ups of pain, fatigue, some (right shoulder) lack of endurance, and pain with overhead activity.  The objective physical examination of his right shoulder revealed essentially full range of motion - albeit with pain.  The pertinent diagnoses were:  symptomatic minimal osteoarthritis to the right shoulder found; bursitis, resolved; symptomatic right shoulder rotator cuff, found.

In November 2006 the Veteran had a right shoulder arthroscopy for a history of shoulder pain.  The post-operative diagnoses were:  impingement syndrome; acromioclavicular (AC) joint arthritis; bicipital tendinitis, biceps tear. 

The Veteran had another VA compensation examination in May 2007, and he reported pain, limitation of motion, weakness, stiffness sleep problems due to pain in his right shoulder, and weekly flare-ups.  The objective physical examination revealed limitation of the right arm - primarily to the shoulder level on flexion, and abduction with pain.  There was no ankylosis, and an X-ray revealed degenerative joint disease of this shoulder.  


In August 2007, right shoulder arthroscopic surgery was performed for the rotator cuff tear.  Private records dated through early 2008 show follow-up treatment with complaints of right shoulder pain.  There was increased range of motion of the right arm as a result of the surgery.  By September 2008 a follow-up examination reported indicated the Veteran was doing fairly well.  On objective physical examination it was observed that he had nearly full strength and full range of motion of his right shoulder.  The diagnoses were:  rotator cuff syndrome of shoulder, bicipital tenosynovitis.  In November 2009, he had arthroscopic debridement of this shoulder.  

During an October 2010 VA medical examination of the joints, the Veteran complained of worsening, constant, daily right shoulder pain.  He also had stiffness, incoordination, and flare-ups.  Objective physical examination revealed that flexion was from 0 to 145 degrees, abduction from 0 to 132 degrees, internal rotation from 0 to 80 degrees, and external rotation from 0 to 45 degrees.  There were objective indications of pain on motion, also of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There also was no joint ankylosis.  It was indicated the Veteran was retired and not then currently employed.  The diagnosis was:  remote surgical procedures, tight shoulder with chronic symptoms.  

In a June 2011 private medical examination report, the Veteran complained of pain and tenderness in the right shoulder, considered a long-term effect by the examiner.  There was good range of motion and flexion of this shoulder, and fairly good strength.  A positive Neer and Hawkin's impingement sign was reported.  The pertinent diagnoses were:  rotator cuff syndrome of shoulder; osteoarthrosis NOS.  

Even considering his pain, these records do not show the range of motion of the Veteran's right arm has been limited to midway between his side and shoulder level, meaning less than 90 degrees, as required for the higher 30 percent rating under DC 5201.  Although during his October 2010 VA examination he complained of having pain in this shoulder, and this pain was objectively confirmed, his right shoulder flexion was still from 0 to 145 degrees and abduction from 0 to 132 degrees.  Moreover, on follow-up private examination in June 2011, good range of motion was reported.  See again Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain, alone, does not constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, but is just one factor to be considered when evaluating functional impairment).  

In adjudicating this claim, the assignment of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of the shoulder joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See again DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  The Veteran has or has had complaints of pain and weakness in this shoulder - which, as mentioned, has been objectively confirmed.  This functional impairment, however, as it resultantly affects the range of motion in this arm and shoulder, is contemplated in the ratings assigned under Diagnostic Code 5201.  And, quite simply, he has not shown he has sufficient limitation of motion in this arm and shoulder, which is not to say he has normal range of motion, certainly he does not, just that he does not have sufficient limitation of motion to warrant the higher30 and 40 percent ratings under this code.

In addition, it must be noted that there are absolutely no medical findings of record indicating the Veteran has ankylosis of his right shoulder or any related humerus impairment under DC's 5200 and 5202.  Moreover, he has not evidenced the type of impairment contemplated by DC 5203, requiring impairment of his clavicle or scapula either in the way of malunion, nonunion, or dislocation.  Merely having a protruding shoulder blade, as he testified during his June 2011 hearing, is not tantamount to this type of impairment.

Also, as his right shoulder disability has never been more than 20-percent disabling during the rating period at issue, the Board cannot "stage" this rating.  Hart, supra.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for a rating higher than 20 percent for this right shoulder disability.  As such, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3; Gilbert, supra.

V.  Cervical Radiculopathy of the Left and Right Upper Extremities

The General Rating Formula for Diseases and Injuries of the Spine provides that "any associated objective neurologic abnormalities" related to a spine disability are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).  Here, as mentioned previously, associated with his cervical spine disability, the Veteran suffers from cervical radiculopathy of his left and right upper extremities; these disabilities have been service connected and separately rated as 10-percent disabling under 38 C.F.R. § 4.124a, DC 8515.

According to Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis of either the major or minor extremity.  Moderate incomplete paralysis of the major extremity is assigned a 30 percent rating, while such incomplete paralysis of the minor extremity is assigned a 20 percent rating.  Severe incomplete paralysis of the major extremity is assigned a 50 percent rating, while severe incomplete paralysis of the minor extremity is assigned a 40 percent rating.  Complete paralysis is assigned a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity. 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id. 

The terms "slight," "moderate," and "severe" under Diagnostic Code 8515 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.



While testifying during his June 2011 hearing, the Veteran spoke of decreased sensation and tingling in his upper extremities on account of this radiculopathy.  He also said he cannot do repetitive-type work, that there is burning pain (he said it "hurts"), and that he has problems putting on his shirt, jacket, etc.  He also took exceptions with the VA compensation examinations he had had, alleging there was no comprehensive evaluation to get a true sense of his overall disability picture, such as examination by a specialist, magnetic resonance imaging (MRI), nerve conduction velocity (NCV) testing, etc.

During his May 2007 VA peripheral nerves examination, the Veteran reported numbness and tingling down the arms and into the fingers.  The motor examination showed that tone and strength of both upper extremities as active movement against full resistance on the left as 5/5 and 4/5 on the right.  A sensory examination was normal on the right and 1/2 or 2/2 on the left.  Reflexes were 2 plus normal on the right and 1 plus or hypoactive on the left.  There was no muscle atrophy.  The diagnosis was cervical radiculopathy of the upper extremities due to cervical degenerative disc disease with bilateral foraminal stenosis. 

During an October 2010 VA medical examination, it was reported that the Veteran did not mention numbness or tingling down the arms, but right arm weakness.  The examination showed that reflexes of the right and left upper extremities were absent with 1 plus of the brachioradialis.  Sensation on the right and left upper extremities was normal, other than decreased light touch on the right.  The motor examination of the upper extremities was consistently 5 active movement against full resistance on the left and 4 active movement against some resistance on the right.  Muscle tone was described as normal and there was no muscle atrophy.  The diagnosis was:  degenerative disease and remote surgery of cervical spine with radiculopathy of the upper extremities.  


Based on these findings, the Board finds the 10 percent rating assigned for each upper extremity is appropriate.  Again, a 10 percent rating is assigned for mild incomplete paralysis of either the major or minor upper extremity.  The Veteran has reported subjective symptoms of numbness and tingling of his upper extremities, but most recently on examination it was specified that no such symptoms were mentioned.  There are absent reflexes, bilaterally, but motor strength is normal on the left and only somewhat reduced on the right - with essentially normal sensation on the right and left, other than some decrease to light touch on the right.  An increased rating (either 30 percent for his major upper extremity or 20 percent for his minor upper extremity) would only be warranted if he had moderate incomplete paralysis of his upper extremities.  As noted by the examiner, however, the Veteran has no atrophy of his upper extremities suggestive of wasting away of muscle from inactivity (i.e., from being unable to use the shoulder and its muscles).  Granted, there is some noted sensory loss on the right and some decreased right motor strength, but this is not substantial, from right to left, and absent any further loss of sensation or motor skills, the Board cannot find that the Veteran's disability rises to the level of moderate incomplete paralysis for his upper extremities.  

And regarding his argument that his VA compensation examinations have not been sufficiently comprehensive, ordinarily, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when, as here, this is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


Also, as the Veteran's left and right upper extremity radiculopathy symptoms have remained rather consistent since the filing of his claim for this additional disability, the ratings for this upper extremity radiculopathy cannot be "staged".  Fenderson, supra.  Accordingly, the Board concludes that the criteria for a 30 (major extremity) or 20 (minor extremity) percent rating for this upper extremity radiculopathy have not been met.  So, the preponderance of the evidence being unfavorable, the appeal of these claims must be denied  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.124a, DC 8510.  

VI.  Extra-schedular Consideration

Finally, the Board finds that the Veteran's service-connected disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, there must be consideration of whether an extra-schedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. ; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.


There is no such indication in this particular instance.  There is no evidence of marked interference with employment - meaning above and beyond that contemplated by the assigned ratings, frequent periods of hospitalization, or any other factor that would render inappropriate the application of the regular rating schedule standards with regard to the Veteran's service-connected disabilities at issue - namely, his cervical spine, right shoulder, and bilateral upper extremity radiculopathy disabilities.  Although he is no longer working, he apparently retired.  He testified during his June 2011 hearing that he cannot work, so could not return to the workforce even if so inclined, also pointing out that he had last worked about 2 years earlier.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for service-connected disability or disabilities, and therefore is part and parcel of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.  VA's Office of General Counsel also has indicated, however, that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability or disabilities that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Moreover, records show the RO already has considered and denied the Veteran's claim for a TDIU, and he did not appeal the decision denying that claim.  He therefore needs to refile this claim if his circumstances have changed such that this benefit is now warranted.

In the meantime, the Board realizes has had several surgeries for his cervical and right shoulder disabilities in the past, but there is no indication those procedures required or amounted to frequent hospitalizations (inpatient admissions).  Also, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The type of symptoms he claims to experience, persistent pain, consequent limitation of motion, etc., are contemplated by the rating criteria of the applicable DCs, so by the Rating Schedule.  The Board therefore is not obligated to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for a rating higher than 30 percent for the degenerative disc disease of the cervical spine, status post discectomy, is denied.  

The claim for a rating higher than 20 percent for the degenerative joint disease of the right shoulder is denied.  

The claim for an initial rating higher than 10 percent for the cervical radiculopathy of the left upper extremity is denied.  

The claim for an initial rating higher than 10 percent for the cervical radiculopathy of the right upper extremity is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


